Russell, C. J.
Tlie omission of a prayer for process is amendable. Lyons v. Planters’ Bank, 86 Ga. 485 (12 S. E. 882, 12 L. R. A. 155); BarnesFain Co. v. Chandler, 148 Ga. 158 (96 S. E. 179), and citations. Consequently the court erred in refusing to allow the amendment offered, adding a prayer for process, and in thereafter dismissing the action because there had been no legal process.

Judgment reversed.


All the Justices concur.

Thomas A. Brown and B. L. Smith, for plaintiff.
J. G. Collins, Pat Haralson, and T. 8. Candler, for defendant.